Citation Nr: 9906444	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  96-06 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hearing loss.  


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from February 1957 to February 
1959.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

In December 1997, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.    


FINDING OF FACT

Hearing loss is related to acoustic trauma in service.  


CONCLUSION OF LAW

Hearing loss was incurred in service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim service connection for hearing loss is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to his claim.  The 
Board is also satisfied that all the facts relevant to this 
claim have been properly and sufficiently developed.  

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

The veteran attributes hearing loss to acoustic trauma in 
service.  Service medical records, although apparently 
complete, seem to have been damaged by fire.  Findings 
concerning the veteran's hearing, however, appear legible.

Although the separation examination did not include findings 
concerning the presence of hearing loss, the veteran's ears 
at examination were described as normal, and no complaints of 
hearing loss were recorded at that time.  Further, the 
remainder of the veteran's service medical records fail to 
document hearing loss or acoustic trauma in service.  Service 
medical records, as such, provide no basis upon which to 
conclude that current hearing loss had its onset in service.  

Post-service treatment records, which document hearing loss 
beginning in March 1983, contain conflicting evidence 
concerning the etiology of the veteran's hearing loss.  
Hearing loss was first documented in March 1983, at which 
time it was characterized as being the result of noise trauma 
in service.  Since that time, the veteran has been examined 
on multiple occasions.  The results of those examinations 
reflect conflicting conclusions concerning the etiology of 
the veteran's hearing loss.  

For instance, later entries from the same physician who 
examined the veteran in March 1983 reveal characterization, 
in November 1986 and January 1991, of the veteran's hearing 
loss as progressive and as congenital or familial.  During a 
January 1998 VA examination, an examiner concluded that the 
veteran's hearing loss would be more consistent with 
congenital familial sensorineural hearing loss rather than 
acoustic trauma, an opinion apparently predicated, in large 
part, upon the rate of deterioration in the veteran's hearing 
after March 1983.   

An October 1998 opinion from another private physician 
reflects a determination that the veteran's hearing loss may 
be "multifactorial," that the veteran had "documented 
hearing loss as a result of [his] military experience, and 
that "it is impossible to conclude that [the veteran's 
hearing loss] is now most consistent with congenital, 
familial loss."  This opinion suggests that the veteran's 
hearing loss, at least in part,  is the result of acoustic 
trauma in service.  Moreover, the January 1988 conclusion 
reflects a determination that the results of the veteran's 
March 1983 audiological evaluation were consistent with 
acoustic trauma. 

Although there is some question as to the extent to which the 
deterioration in the veteran's hearing after March 1983 is 
the result of congenital factors, it would appear that the 
veteran's hearing loss, at least at its onset, was the result 
of acoustic trauma.  Although there is no documentation of 
hearing loss in service, medical evidence subsequent to 
service supports the conclusion that the veteran's hearing 
loss is attributable to events in service.  Service 
connection for hearing loss, therefore, is warranted.  


ORDER

A claim for service connection for hearing loss is granted.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

